Title: From George Washington to George Lewis, 13 October 1795
From: Washington, George
To: Lewis, George


          
            On the Road between George Town [D.C.]& Baltimore 13th October 1795
            Dear Sir:
          
          Your letter of the 10th instant I received after I had commenced my journey for Philadelphia. And being detained on the Road (at Spurrie[r]s Tavern by rain), I acknowledge the receipt of it, with a view principally, to let you know that you have furnished me with no data on which to decide whether I will take General Spottswoods horse, or not. You say his price was so far beyond what you conceived to be his value and what I might be inclined

to give; and being a year younger than you expected, that you forbore to make the purchase until I should inform you whether his age and price would suit me, but have not mentioned a word what the price is.
          Let me know what the price asked is and how he could be got to Phila. with ease and safety; and I shall be better able to decide than I am now. The horse of your Brother Henry was showy when under the Saddle and put upon his mettle; but how he looked in harness I know not. When you write me again, mention the Breed of Gen. Spottswoods horse & what proportion of English blood he has in him, which can easily be ascertained if he raised him, himself. I am—Dear Sir Your sincere friend & affectionate Uncle
          
            G. Washington
          
        